Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 
Status of Claims
Claims 2-6 and 25-28 are pending and presented for this examination.  Claims 7-24 are cancelled.   Claims 2-6 and 25-28 are amended.  
Status of Previous Rejections
112 1st paragraph new matter rejections of claims 2-6 and 25-28 are maintained from previous office action of 02/23/2021.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 2 requires instant claimed method is performed under an atmosphere which lacks support in the original specification or original claims.   Hence, such amendment renders new matter.
It should be noted term “atmospheric” is merely disclosed in instant PGPUB [0093] regarding entrainment of atmospheric constituents into the molten metal and entrainment of the atmosphere by stirring at the time of heating.  However, neither entrainment of atmospheric constituents into the molten metal nor entrainment of the atmosphere by stirring at the time of heating inherently suggests melting, heating and cooling under an atmosphere, spheroidization, inoculating and casting under the atmosphere.  Applicant is invited to submit evidential reference or 132 Declaration to overcome such new matter rejection.
In addition, independent claim 2 has following recitations which are neither supported by original specification nor original claims.
“Plural minutes” lacks support because instant PGPUB paragraph [0063] discloses 2-10 minutes which is not equivalent to “plural minutes”.  In other words, “plural minutes” encompasses any minutes greater than 1 minutes.
“wherein at the first predetermined temperature, a deoxidation is naturally and effectively conducted by a following reaction: SiO2+2C-[Wingdings font/0xE0] Si+ 2CO” lacks support because no evidence suggests “holding at the first predetermined temperature for a certain period of time to remove oxygen from the source melting metal” in instant PGPUB paragraph [0036] is equivalent to “a deoxidation is naturally and effectively conducted by a following reaction: SiO2+2C-[Wingdings font/0xE0] Si+ 2CO” as recited in instant claim 2.
“conducting a spheroidization treatment with an alloy agent containing a total nitrogen amount of less than 150ppm (by mass) and a nitrogen amount generated during melting of 15ppm (by mass)” lacks support in the original specification.
Claim 25 “cooling down the base molten iron to close to the second predetermined temperature without electric power” is new matter because perform natural cooling is not equate to negative limitation “without electric power”.
Claim 25 “to ensure a preparation time for the spheroidizaton treatment” lacks support in the original specification.    
As a result rejected claim 2, all dependent claims are also rejected under the same statue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recitation “-27,486” is unclear as to whether it should be interpreted as “-27486” or “-27.486”.   Applicant is required to clarify such recitation.
 As a result rejected claim 2, all dependent claims are also rejected under the same statue.
Allowable Subject Matter
Claims 2-6 and 25-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a)(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action.
Response to Argument
In response to argument on 04/23/2021 that allowance of the pending claims is solicited, argument is not persuasive because there are substantially issues of 112 1st and 2nd paragraph issues of independent claim 2 as indicated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733